      Case 2:20-cv-00309 Document 1 Filed on 12/28/20 in TXSD Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

AMY UTTERBACK                                     §
                                                  §
      Plaintiff,                                  §
                                                  §
v                                                 §                            2:20-cv-309
                                                              CIVIL ACTION NO. ___________
                                                  §
ROBERT ALLEN CLINE AND                            §
INDEPENDENT OPERATORS, LLC                        §
                                                  §
      Defendants.                                 §                           JURY REQUESTED


 DEFENDANTS INDEPENDENT OPERATORS, LLC AND ROBERT ALLEN CLINE’S
                      NOTICE OF REMOVAL


       Pursuant to 28 U.S.C §§ 1332(a), 1441, and 1446, Defendants INDEPENDENT

OPERATORS, LLC and ROBERT ALLEN CLINE (hereinafter referred to as “Defendants”)

hereby give notice of the removal of this cause of action to the United States District Court for the

Southern District of Texas, Corpus Christi Division. Defendants state as grounds for removal the

following:

                           PROCEDURAL STATUS OF THE CASE

       1.       Plaintiffs AMY UTTERBACK filed this action in the 105th Judicial District Court

of Kleberg County, Texas on October 2, 2020. It carries the case style of Cause No. 20-412-D,

Amy Utterback v Robert Allen Cline and Independent Operators, LLC; In the 105 th Judicial Court

of Kleberg County, Texas.

       2.       The Judicial District Court of Kleburg County, Texas issued its citation to

Independent Operators, LLC through the Texas Secretary of State. The citation and Petition were

reportedly sent by certified mail to Independent Operators, LLC’s last known address. The return
          Case 2:20-cv-00309 Document 1 Filed on 12/28/20 in TXSD Page 2 of 5




receipt received by Texas Secretary of State’s office was dated November 28, 2020. 1 Defendant

Independent Operators, LLC specifically challenges service of process and reserves its right to file

a Rule 12(b) Motion challenging personal jurisdiction and the sufficiency of service. Defendant

reserves its right to file an Answer with affirmative defenses challenging personal jurisdiction and

the sufficiency of service. Nothing in this Notice of Removal should be construed as Defendant’s

waiver of its personal jurisdiction or sufficiency of service defenses.

           3.    Defendant Independent Operators, LLC is filing this Notice of Removal within 30

days of the date the citation and Petition were received by someone at Independent Operators,

LLC’s last known address. Defendant Robert Cline consents to removal.

           4.    All pleadings, process, orders, and other filings in the state court action accompany

this notice. See 28 U.S.C. § 1446(a).

           5.    This Notice of Removal is being filed in the record office of the Clerk of the United

States District Court for the Southern District of Texas, Corpus Christi Division.

           6.    Defendants will promptly file a copy of this Notice of Removal with the Kleberg

County, Texas, County Clerk.

                                          BACKGROUND

           7.    This case arises out of a motor vehicle accident alleged to have occurred in Kleberg

County, Texas on or about October 5, 2018. Plaintiff Amy Utterback claims she suffered personal

injuries as a result of the alleged negligence of Defendants.

           8.    Plaintiff, Amy Utterback, currently resides in Kleberg County, Texas and is a

citizen of the State of Texas.




1
    See Ex. D.

                                                   2
          Case 2:20-cv-00309 Document 1 Filed on 12/28/20 in TXSD Page 3 of 5




           9.        Defendant, Robert Allen Cline, resides in Todd County, Minnesota and is a citizen

of the State of Minnesota.

           10.       Defendant Independent Operators, LLC was a corporation organized in and with

its principal place of business in the State of Minnesota.

                     BASIS FOR ORIGINAL FEDERAL COURT JURISDICTION

           11.       Plaintiff Amy Utterback demands judgment in an amount exceeding $75,0002 and

the Plaintiff and the Defendants in this matter are citizens of a different State. The district courts

therefore have original jurisdiction of this matter according to 28 U.S.C § 1332(a).

                                           PROPRIETY OF REMOVAL

           12.       This Notice of Removal is timely because it is filed within thirty (30) days of

Defendant Independent Operators, LLC’s purported receipt of the Original Petition, in accordance

with 28 U.S.C. § 1446(b).

           13.       This court has original jurisdiction of this matter under 28 U.S.C § 1332(a).

           14.       Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the District Court of the United States for the district and division embracing

the venue where the state court action was pending. See 28 U.S.C § 1446(a). The state court action

that is the subject of this notice of removal is pending in Kleberg County, Texas, which is found

in the Southern District of Texas, Corpus Christi Division. Therefore, venue of this removed action

is proper in this Court and Division.

           15.       Removal is not barred by 28 U.S.C. § 1445. Neither Defendant is a citizen of the

State of Texas, so removal is not prohibited by 28 U.S.C. § 1441(b).



2
    See Ex. C, Section II (Plaintiffs’ Original Petition).

                                                             3
      Case 2:20-cv-00309 Document 1 Filed on 12/28/20 in TXSD Page 4 of 5




          16.      Pursuant to 28 U.S.C § 1446(a) and Local Rule CV-81, Defendants have attached

hereto:

                   (1) A list of all parties in the case, their party type, and the current status of the
                       removed case;

                   (2) A civil cover sheet and certified copy of the state court docket sheet; a copy of
                       all pleadings that assert causes of action; all answers to such pleadings and a
                       copy of all process and orders served upon the party removing the case to this
                       court;

                   (3) A complete list of attorneys involved in the action being removed, including
                       each attorney’s bar number, address, telephone number, and part or parties
                       represented by him or her;

                   (4) A record of which parties have requested trial by jury; and

                   (5) The name and address of the Court from which the case is being removed.

                REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

          17.      If Plaintiff Amy Utterback, contest this removal, Defendants requests:

                a. A hearing regarding this Court’s jurisdiction over, and the propriety of removal of,
                   this matter;

                b. The opportunity to present evidence demonstrating the existence of federal
                   jurisdiction and the propriety of removal; and

                c. Leave to conduct limited discovery related to those issues.

                                            JURY DEMAND

          18.      Defendants demand a jury trial.

          WHEREFORE, PREMISES CONSIDERED, Independent Operators, LLC and Robert

Allen Cline remove the above captioned action from the 105th District Court of Kleberg County,

Texas to the United States District Court for the Southern District of Texas, Corpus Christi

Division.




                                                     4
      Case 2:20-cv-00309 Document 1 Filed on 12/28/20 in TXSD Page 5 of 5




                                             Respectfully submitted,

                                             THE FUENTES FIRM, P.C.

                                             /s/Stefan Casso .
                                             JUAN ROBERTO FUENTES
                                             State Bar No. 24005405
                                             Federal Bar No. 28591
                                             STEFAN CASSO
                                             State Bar No. 24105582
                                             Federal Bar No. 3208356
                                             15600 San Pedro Ave, Ste 304
                                             San Antonio, TX 78232
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             juan@fuentesfirm.com
                                             stefan@fuentesfirm.com
                                             ATTORNEY FOR DEFENDANTS
                                             INDEPENDENT OPERATORS, LLC AND
                                             ROBERT ALLEN CLINE



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per S. Dist.
Tex. Loc. R. LR5.1. A true and correct copy of the foregoing Defendants Notice of Removal was
served upon counsel of record in compliance with the Federal Rules of Civil Procedure by certified
mail, return receipt requested, telephonic communications, e-mail, hand delivery and/or U.S. Mail
on this December 28, 2020.

                                                    /s/Stefan Casso       .
                                                    STEFAN CASSO




                                                5
